Title: Term of the First Branch of the Legislature, [12 June] 1787
From: Madison, James
To: 




[12 June 1787]

   Jenifer proposed a three-year term for members of the first branch of Congress.

Mr. Madison seconded the motion for three years. Instability is one of the great vices of our republics, to be remedied. Three years will be necessary, in a Government so extensive, for members to form any knowledge of the various interests of the States to which they do not belong, and of which they can know but little from the situation and affairs of their own. One year will be almost consumed in preparing for and travelling to & from the seat of national business.



   Ms (DLC).


   Lansing’s version:


   “Madison—Instability of popular Government his Reason for wishing three Years. “Distance of Extremities of Union renders it necessary. The Lessons the Representatives have to learn another Reason” (Strayer, Delegate from N.Y.Joseph R. Strayer, ed., The Delegate from
          New York or Proceedings of the Federal Convention … from the Notes of John Lansing,
          Jr. (Princeton, 1939)., p. 48).



   Yates’s version:


   “Mr. Madison was for the last amendment—observing that it will give it stability, and induce gentlemen of the first weight to engage in it” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 220).





[12 June 1787]

   Gerry, replying to JM’s first speech, warned that the people of New England would insist upon annual elections.

Mr. Madison observed that if the opinions of the people were to be our guide, it wd. be difficult to say what course we ought to take. No member of the Convention could say what the opinions of his Constituents were at this time; much less could he say what they would think if possessed of the information & lights possessed by the members here; & still less what would be their way of thinking 6 or 12 months hence. We ought to consider what was right & necessary in itself for the attainment of a proper Governmt. A plan adjusted to this idea will recommend itself. The respectability of this convention will give weight to their recommendation of it. Experience will be constantly urging the adoption of it, and All the most enlightened & respectable citizens will be its advocates. Should we fall short of the necessary & proper point, this influential class of Citizens will be turned against the plan, and little support in opposition to them can be gained to it from the unreflecting multitude.



   Ms (DLC).


   JM heavily deleted nine or ten words following and completed the sentence as it stands.


   Yates’s version:


   “Mr. Madison. The people’s opinions cannot be known, as to the particular modifications which may be necessary in the new government—In general they believe there is something wrong in the present system that requires amendment; and he could wish to make the republican system the basis of the change—because if our amendments should fail of securing their happiness, they will despair it can be done in this way, and incline to monarchy” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 220–21).


   Lansing’s version:


   “Madison—Public Opinion fluctuating—it has no Standard—is changing Rapidly.


   “Local Attachments and temporary Opinions ought to be laid aside” (Strayer, Delegate from N.Y.Joseph R. Strayer, ed., The Delegate from
          New York or Proceedings of the Federal Convention … from the Notes of John Lansing,
          Jr. (Princeton, 1939)., p. 49).



